                           3:20-cv-03233-SEM-TSH # 20                   Page 1 of 7
                                                                                                                      E-FILED
                                                                                 Friday, 09 October, 2020 03:09:27 PM
                                                                                          Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
        FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

           CHUNG CHUI WAN,                         )
                                                   )
                            Petitioner,            )
                                                   )    Case Number: 3:20-cv-3233
                   v.                              )
                                                   )
           MICHEL DALE DEBOLT,                     )
                                                   )
                            Respondent.            )

                            RESPONDENT’S RESPONSE TO MOTION
                            FOR ACCESS AND EXPEDITED HEARING

        Now comes Respondent, MICHEL DALE DEBOLT (“Michel”), by and through his

attorneys, Beermann LLP and Feldman Wasser, states as follows for his Response to the Motion

of the Petitioner, CHUNG CHUI WAN (“Wan”) for Access and Expedited Hearing (Docket #9):

                                                 RESPONSE1

        1.       Wan’s amorphous request for “access” is a thinly veiled request for relief which

falls squarely within the purview of the parties’ divorce action presently pending in state court

and well outside the remedies available under ICARA. See In re the Marriage of Debolt and

Wan, Shelby County, Illinois Case No. 2020 D 35

        2.       Wan brings her Motion pursuant to section 9004 of ICARA, which provides that

this Court may take measures “to protect the well-being of the child involved or to prevent the

child's further removal or concealment before the final disposition of the petition.” 22 U.S.C.A. §

9004(a).

        3.       Nothing in the plain language of section 9004 supports Wan’s vague request for

“access.” Nor should it be read to. ICARA is not a means to adjudicate custodial disputes. See


1
 By filing this Response, Michel does not waive, but categorically preserves, all arguments raised in his Motion to
Dismiss Petitioner’s Hague Petition and in his Memorandum in Support thereof. (Docket #14, 15).


                                                  Page 1 of 7
                        3:20-cv-03233-SEM-TSH # 20           Page 2 of 7




Ortiz v. Martinez, 789 F.3d 722, 728 (7th Cir. 2015) (“A court's role in enforcing the Convention

is not to settle a custody dispute between the parties”); Khan v. Fatima, 680 F.3d 781, 790 (7th

Cir. 2012) (“The basic premise of the Hague Convention is to protect the best interests of all

children by removing the incentive to abduct children involved in custody disputes…without

attempting to determine merits of the underlying custody dispute.”); In re Marriage of Milne,

2018   IL    App    (2d)     180091,   ¶    26   (“The Hague Convention…is       not   intended   to

settle custody disputes”).

       4.      As such, Wan’s specious accusations regarding Michel’s alleged conduct have no

place before this Court. Garcia v. Pinelo, 122 F. Supp. 3d 765, 785 (N.D. Ill. 2015) (“To allow

the conduct of the parents to affect the resolution of a petition for return would come

dangerously close to deciding the underlying merits of the custody dispute.”).

       5.      To the extent this Court is inclined to consider Wan’s request for access, there is

still no basis to grant her requested relief under section 9004 because, simply put, the parties’

children are not in immediate danger, not at risk of being placed in danger, and are not being

concealed from their mother. They are healthy, happy, and well-adjusted to their home and

school in Illinois, as Wan is well aware.

       6.      Since coming to Illinois in July, 2020, with Wan’s agreement, Wan has enjoyed

daily video calls with the children, without oversight or monitoring by Michel, as frequently as

Wan wishes. The children are free to go into their bedroom, close the door and have a private

conversation with Wan at any time, and Wan has in fact asked them to do this on occasion

during her daily calls with them. Indeed, Michel coordinates these calls and often must urge the

children to speak with their mother, even when they are reluctant to do so, and for good reason,

as Wan has done everything in her power to use the children as pawns in this matter. By way of




                                             Page 2 of 7
                       3:20-cv-03233-SEM-TSH # 20             Page 3 of 7




example, but not limitation:

               a. Wan has told the children on multiple occasions that she will “throw out their

                  toys” if they do not return to Hong Kong, prompting the parties’ son (TD) to

                  tell Michel on September 21, 2020 (his birthday) that he was “tired of mommy

                  blackmailing me;”

               b. Wan has used her daily calls with the children to repeatedly bully them,

                  including on August 19, 2020 (when she called the parties’ daughter (AD) a

                  “coward” for telling Wan that AD did not want to come back to Hong Kong)

                  and September 23, 2020 (when she told TD he should choose between his

                  mother and father in order to resolve the current situation), with the children

                  left distraught and often sobbing after such calls;

               c. Wan has told the children that their grandparents (Michel’s parents) are bad

                  people, including telling the children (falsely) that Michel’s father once put a

                  gun to Michel’s head and that Michel’s mother spreads rumors that Michel’s

                  father infects his mother with diseases;

               d. Wan has told the children, on more than one occasion, that it is acceptable to

                  lie, including telling AD on the evening of August 17, 2020 that "Even in

                  court, honesty is not always the right answer;"

               e. Wan has only attempted to speak to the children in Cantonese on very few

                  occasions, seemingly only so that she could speak negatively about Michel (or

                  his family) without him being able to understand what she was saying;

               f. Wan has repeatedly lied to the children, including about her alcohol use,

                  falsely telling them on August 29, 2020 that she has stopped drinking when, in




                                           Page 3 of 7
                         3:20-cv-03233-SEM-TSH # 20            Page 4 of 7




                    fact, she has not;

               g. Wan has regularly talked to the children about the legal actions she is

                    pursuing during her daily calls with them, beginning as early as August 8,

                    2020 (when she told TD that such actions “will be very expensive and waste

                    money and energy” and make Wan “extremely angry”, leaving TD sobbing

                    after the call) to as recently as October 6, 2020 (when Wan told TD she

                    intends “to drag daddy [Michel] before the judge”);

               h.   Wan has told the children on multiple occasions that attending school in

                    Illinois is not important or required and that Wan should be allowed to take

                    them out of their school in Illinois for two weeks when she visits;

               i. Wan has told the children that the schools in Illinois are substantially inferior

                    to those in Hong Kong and the children’s ability to get into university in the

                    future will be harmed by the time they spend in Illinois schools, causing

                    particular distress to TD.

       7.      In short, Michel denies Wan’s baseless accusations regarding his conduct towards

the children, and especially denies that his conduct is in any way harmful to them.

       8.      That said, to the extent that Wan seeks access to the children during the pendency

of this matter on a formal schedule, Michel is amenable to the same and will agree to do so in

conjunction with the State court case.

       9.      Rather than consuming this Court’s resources resolving a matter which is far

outside its purview—even if the Hague Convention applies—Michel respectfully submits that

the parties, both of whom are represented by able counsel, can and should be capable of

resolving these issues outside of court, and that any court order should be entered in the State




                                             Page 4 of 7
                        3:20-cv-03233-SEM-TSH # 20              Page 5 of 7




court case.

       10.     Michel has no objection to scheduling a pre-trial conference in this matter.

       11.     As for Wan’s request for an expedited hearing on the merits of her Petition,

insofar as the parties are not even at issue, her request that this Court not just conduct a trial, but

“reach a decision within six weeks of the commencement of this action,” by October 20, 2020, is

simply untenable.



WHEREFORE, Respondent, MICHEL DALE DEBOLT, respectfully requests that this Court

deny the relief sought in Petitioner’s Motion for Access and Expedited Hearing.



                                       Respectfully Submitted,

                                       MICHEL DALE DEBOLT


                                       By:/s/ Matthew D. Elster
                                              One of His Attorneys

Shana Vitek                                         Howard W. Feldman
Matthew D. Elster                                   John S.M. Morse
BEERMANN LLP                                        FELDMAN WASSER
161 North Clark Street, Suite 3000                  1307 South 7th Street
Chicago, IL 60601                                   Springfield, IL 62703
(312) 621-9700                                      (217) 544-3403
(312) 621-0909 – Fax                                (217) 544-1593 – Fax
slvitek@beermannlaw.com                             hfeldman@feldmanwasser.com
mdelster@beermannlaw.com                            jmorse@feldmanwasser.com




                                             Page 5 of 7
                       3:20-cv-03233-SEM-TSH # 20             Page 6 of 7




                                        VERIFICATION

I, MICHEL DALE DEBOLT, declare under penalty of perjury under the laws of the United

States of America that the statements contained in the foregoing are true and correct.



                                                                  __________________________
                                                                      MICHEL DALE DEBOLT

Executed on October 9, 2020




                                           Page 6 of 7
                      3:20-cv-03233-SEM-TSH # 20           Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October, 2020, a copy of the attached

document was filed via the court’s CM/ECF system, which will send electronic notice to all

counsel of record who have appeared in this case.


                                                    /s/ Matthew D. Elster




                                         Page 7 of 7
